Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s RCE amendment filed on 14 April 2022. The Examiner performed compact prosecution and proposed suggestions to the Applicant by incorporating the subject matter from paragraph 36 of the Applicant’s specification into all independent claims to overcome the prior art of record. The proposal was accepted and authorization was given for an Examiner’s Amendment on 15 June 2022. 
4.	Claims 6, 15, and 20 have been cancelled.  After the Examiner’s amendment was performed, claims 1, 9, 10, 18, and 19 have been amended. Claims 1-5, 7-14, and 16-19 remain pending. 

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April  2022 has been entered.

Information Disclosure Statement
6.	The Information Disclosure Statement respectfully submitted on 14 April 2022 has been considered by the Examiner.


Response to Arguments
7.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 14 April 2022, with respect to the prior art not expressly disclosing wherein the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for defining operations, the first set of users are permitted to do with respect to the computing resource, and the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining operation, the second set of users are permitted to do with respect to the computing resource have been fully considered and are persuasive in view of applicant's arguments, see for example pages 8-9. Therefore, the 35 U.S.C. 103 rejection in view of Bittles et al. and Norton et al. for claims 1-20 have been withdrawn in addition to incorporating the subject matter recited from paragraph 36 of the Applicant’s specification into all independent claims placed the application in better condition for an allowance.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Howard I. Levy, Reg. No. 55, 378 on 15 June 2022.
The application has been amended as follows: 
Please amend the following claims:
Claim 1.  (Currently Amended)  A system, comprising:
a computing resource;
a cable insertable into the computing resource;
a locking element configured to assume a locked condition in which the cable is locked to the computing resource or prevented from insertion into the computing resource and an unlocked condition in which the cable is removable from the computing resource or permitted to be inserted into the computing resource; and
a controller configured to define rules for a first set of users and for a second set of users, the controller comprising a hardware management console (HMC) and a service element (SE),
the rules for the first set of users being associated with respective identifiers (IDs) of each of the users of the first set of users and establishing criteria associated with each user of the first set of users for causing the locking element to assume one of the locked and unlocked conditions, and
the rules for the second set of users being associated with respective identifiers (IDs) of each of the users of the second set of users and establishing criteria associated with each user of the second set of users for causing the locking element to assume one of the locked and unlocked conditions,
wherein:
the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources 
the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources. 

Claim 2.  (Original) The system according to claim 1, wherein the computing resource comprises a server housed in a rack.

Claim 3.  (Original) The system according to claim 1, wherein the cable comprises one or both of a power cable and a data communication cable.

Claim 4.  (Original) The system according to claim 1, wherein the cable comprises a lockable flange which is insertable into a housing of the computing resource.

Claim 5.  (Previously Presented) The system according to claim 1, wherein the locking element comprises: an output shaft; a locking feature which is rotatable about the output shaft and which is lockable onto a notch of a plug of the cable; and an actuator which is controllable by the controller to rotate the locking feature about the output shaft into a locked position at which the locking feature is received in the notch and into unlocked positions at which the locking feature is disengaged from the notch.

Claim 6.  (Cancelled)  

Claim 7.  (Previously Presented) The system according to claim 1, wherein the controller is configured to perform operating system (OS) level authentication of the users of the first set of users and OS level authentication of the users of the second set of users.

Claim 8.  (Original) The system according to claim 1, wherein the controller is configured to perform operating system (OS) level control of the locking element.

Claim 9.  (Currently Amended) The system according to claim 1, wherein: Docket No.: P201900411US01Page 3 of 10Application Serial No: 16/524,738 In Reply to Office Action dated February 2, 2022 the rules for the first set of users set forth times when one or more users of the first set of users are authorized to plug or unplug the cable relative to the computing resource and cause the locking element to assume the unlocked condition during those times, and the rules for the second set of users set forth times when one or more users of the second set of users are authorized to plug or unplug the cable relative to the computing resource and cause the locking element to assume the unlocked condition during those times.

Claim 10. (Currently Amended) A system, comprising: 
multiple computing resources, wherein each of the multiple computing resources comprises multiple ports; 
multiple cables respectively insertable into one of the multiple ports of one of the multiple computing resources; 
multiple locking elements corresponding respectively to the multiple cables, each of which is configured to assume a locked condition in which one of the multiple cables is locked to one of the multiple computing resources or prevented from insertion into one of the multiple computing resources and an unlocked condition in which one of the multiple cables is removable from one of the multiple computing resources or permitted to be inserted into one of the multiple computing resources; 
and a controller configured to define rules for a first set of users and for a second set of users, the controller comprising a hardware management console (HMC) and a service element (SE), 
the rules for the first set of users being associated with respective IDs of each of the users of the first set of users and establishing criteria associated with each user of the first set of users for causing each of the multiple locking elements to respectively assume one of the locked and unlocked conditions, 
and the rules for the second set of users being associated with respective IDs of each of the users of the second set of users and establishing criteria associated with each user of the second Docket No.: P201900411US01Page 4 of 10Application Serial No: 16/524,738 In Reply to Office Action dated February 2, 2022set of users for causing each of the multiple locking elements to respectively assume one of the locked and unlocked conditions, 
wherein: 
the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources 
and the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources. 

Claim 11.     (Original) The system according to claim 10, wherein each of the multiple computing resources comprises a server housed in a rack.
Claim 12.   (Original) The system according to claim 10, wherein each of the multiple cables comprises one or more of a power cable and a data communication cable.

Claim 13.    (Original) The system according to claim 10, wherein each of the multiple cables comprises a lockable flange which is insertable into a housing of a corresponding one of the multiple computing resources.

Claim 14.   (Previously Presented) The system according to claim 10, wherein each of the multiple locking element comprises: an output shaft; a locking feature which is rotatable about the output shaft and which is lockable onto a notch of a plug of a corresponding one of the multiple cables; and an actuator which is controllable by the controller to rotate the locking feature about the output shaft into an locked position at which the locking feature is received in the notch and unlocked positions at which the locking feature is disengaged from the notch.

Claim 15.   (Cancelled)  

Claim 16.  (Currently Amended) The system according to claim 10, wherein: the rules for the first set of users set forth times when one or more users of the first set of users are authorized to plug or unplug one or more of the multiple cables relative to corresponding ones of the multiple computing resources and cause the corresponding ones of the multiple locking elements to assume the unlocked conditions during those times, and the rules for the second set of users set forth times when one or more users of the second set of users are authorized to plug or unplug one or more of the multiple cables relative to corresponding ones of the multiple computing resources and cause the corresponding ones of the multiple locking elements to assume the unlocked conditions during those times.

Claim 17. (Original) The system according to claim 10, wherein the controller is configured to perform operating system (OS) level control of each of the multiple locking elements.

Claim 18.  (Currently Amended) The system according to claim 10, wherein: the rules for the first set of users set forth times when one or more users of the first set of users are authorized to plug or unplug one or more of the multiple cables relative to corresponding ones of the multiple computing resources and cause the corresponding ones of the multiple locking elements to assume the unlocked conditions during those times, and 
the rules for the second set of users set forth times when one or more users of the second set of users are authorized to plug or unplug one or more of the multiple cables relative to corresponding ones of the multiple computing resources and cause the corresponding ones of the multiple locking elements to assume the unlocked conditions during those times.



Claim 19.   (Currently Amended) A method of operating a system, the method comprising: 
defining rules for a first set of users of computing resources into which cables are insertable and for a second set of users of the computing resources into which the cables are insertable, 
the rules for the first set of users establishing criteria associated with each user of the first set of users for causing locking elements to each assume one of a locked condition in which the locking element locks a corresponding cable into a corresponding computing resource or prevents insertion of the corresponding cable into the corresponding computing resource and an unlocked condition in which the locking element unlocks the corresponding cable from the corresponding computing resource or permits insertion of the corresponding cable into the corresponding computing resource, and Docket No.: P201900411US01Page 6 of 10Application Serial No: 16/524,738 In Reply to Office Action dated February 2, 2022 
the rules for the second set of users establishing criteria associated with each user of the second set of users for causing locking elements to each assume one of a locked condition in which the locking element locks a corresponding cable into a corresponding computing resource or prevents insertion of the corresponding cable into the corresponding computing resource and an unlocked condition in which the locking element unlocks the corresponding cable from the corresponding computing resource or permits insertion of the corresponding cable into the corresponding computing resource; 
associating the rules for the first set of users with respective IDs of each of the users of the first set of users; and 
associating the rules for the second set of users with respective IDs of each of the users of the second set of users, 
wherein: 
the defining and the associating are executed by a hardware management console (HMC) and a service element (SE), 
the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources 
the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources. 

Claim 20.   (Cancelled) 


Allowable Subject Matter
9.	Claims 1-5, 7-14, and 16-19 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a system and method for management of securable computing resources and safes. Claims 1, 10, and 19 identifies the uniquely distinct features “wherein the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources and the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources”. 
The closest prior art, Bittles et al. (Pub No. 2014/0173685) discloses a cabling modification control unit controls modification of electronic device cabling with physical locks and includes a processing unit and a communication unit. The processing unit is configured to process a cable modification request and configured to generate a control signal based on the result of processing the cable modification request. The communication unit is configured to communicate the control signal to an electronic device component. The control signal is configured to control a physical lock associated with the electronic device component to permit or prevent modification of the electronic device cabling. The electronic device component includes a port configured to connect to the electronic device cabling and a physical lock that is configured to prevent connection or disconnection of the electronic device cabling to the port based on the control signal received from the modification control unit.
However, either singularly or in combination, Bittles et al. fail to anticipate or render obvious the claimed limitations of wherein the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources and the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources.
The closest prior art, Norton et al. (Pub No. 2019/0069436) discloses a locking mechanism of a module of a data center. Example implementations relate to a locking mechanism of a module of a data center. In some examples, a controller may comprise a processing resource and a memory resource storing machine-readable instructions to receive a request to unlock a locking mechanism of a module of a data center, authenticate a user associated with the request to unlock the locking mechanism by comparing credentials included with the unlock request with permissions associated with the user, and unlock the locking mechanism of the module of the data center in response to the credentials having proper permissions.
However, either singularly or in combination, Norton et al. fail to anticipate or render obvious the claimed limitations of wherein the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources and the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources.
The closest prior art, Main-Reade et al. (Pub No. 2018/0321661) discloses a systems and method for virtually tagging and securing industrial equipment. In one embodiment, a non-transitory computer readable medium may include computer-executable instructions that, when executed by a processor, may cause processor to receive a set of user data associated with a user that is attempting to access an electronic lock, receive a request to actuate a locking mechanism of the electronic lock configured to prevent the user from accessing a machine in an industrial automation system, actuate the locking mechanism in response to the request and the set of user data corresponding to an expected set of data, store a log of the request and the set of user data, and send the log to a cloud-based computing system.
However, either singularly or in combination, Main-Reade et al. fail to anticipate or render obvious the claimed limitations of wherein the first set of users are users of the HMC and the rules for the first set of users establish criteria associated with each user of the first set of users for setting forth times when one or more of the first set of users are authorized to plug or unplug one or more cables relative to one or more computing resources and the second set of users are users of the SE and the rules for the second set of users establish criteria associated with each user of the second set of users for defining techniques, resources and tools used by the second set of users to initialize, configure, customize and maintain hardware, including the input/output (I/O) resources, of one or more computing resources.
11.	Therefore, claims 1, 10, and 19 and the respective dependent claims 2-5, 7-9, 11-14, and 16-18 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        June 15, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436